Case 3:21-cv-00170-DJH-CHL Document 1 Filed 03/16/21 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

                                        Electronically Filed


 JERRY A. SANDERS                                   )
                                                    )
                    Plaintiff                       )                3:21-CV-170-DJH
                                                         CAUSE NO. _________________
                                                    )
 v.                                                 )    Removed from Jefferson Circuit Court
                                                    )    Civil Action No. 21-CI-1173
 THE TRAVELERS INDEMNITY                            )
 COMPANY                                            )
                                                    )
                    Defendant


                                    NOTICE OF REMOVAL

       Comes the Defendant, The Travelers Indemnity Company (“Travelers”), by counsel, and

for its Notice of Removal of this lawsuit to the United States District Court for the Western District

of Kentucky at Louisville, hereby states as follows:

       1.      Travelers is a named Defendant in a lawsuit filed by Jerry A. Sanders (hereinafter

“Sanders”) in the Jefferson Circuit Court, Jefferson County, Kentucky designated as Case Number

21-CI-1173. Travelers was served with the Plaintiff’s Complaint on March 1, 2021. A copy of

the Summons, Complaint and Service of Process documentation are attached hereto as Exhibit 1,

as required by 28 U.S.C. § 1446(a). These are the only pleadings directed to or filed by the

Defendant in this action.

       2.      This is a civil action in which the Plaintiff has asserted a claim for underinsured

motorist benefits (UIM) as a result of an automobile accident on September 16, 2018 in Louisville,

Jefferson County, Kentucky. The complaint alleges that a non-party, Stephen Booth, negligently

drove a vehicle which allegedly caused a collision with Sanders’ vehicle. Sanders further alleges
Case 3:21-cv-00170-DJH-CHL Document 1 Filed 03/16/21 Page 2 of 3 PageID #: 2




that the collision caused him injuries and damages and that Booth’s insurance coverage rendered

Booth an “underinsured driver” within the meaning of an insurance policy issued to Sanders.

Attached are declarations pages from Sanders’ policy issued by Standard Fire Insurance Company

which state a limit of $300,000 for UIM coverage (Exhibit 2).

       3.      According to the Plaintiff’s Complaint, the Plaintiff is now and was at the time of

the automobile accident a resident of Jefferson County, Kentucky.

       4.      According to the Plaintiff’s Complaint, Travelers is now and was at the time of the

subject accident a Connecticut corporation, with its principal place of business located at One

Tower Square, Hartford, Connecticut 06183. (See Exhibits 1 and 3). Travelers is not now nor

was it at the time of the events referenced in the Plaintiff’s Complaint incorporated in the State of

Kentucky. Likewise, Travelers does not now nor did it at the time of the accident have a principal

place of business or “nerve center” in the State of Kentucky.

       5.      This action is one over which the Court has original jurisdiction pursuant to 28

U.S.C. § 1332(a)(1) and § 1367 and is one that the Defendant may remove to this Court pursuant

to 28 U.S.C. § 1441(a) because this is an action between citizens of different states.

       6.      The Plaintiff’s last pre-suit settlement demand was for $300,000. Consequently,

the amount in controversy on the UIM claim exceeds $75,000.00, exclusive of interest and costs.

       7.      This Notice is filed within thirty (30) days after receipt of the initial pleading setting

forth the claim for relief in this action and the time for filing this Notice under the statutes of the

United States has not yet expired.

       8.      This Notice is signed in compliance with Rule 11 of the Federal Rules of Civil

Procedure.




                                                   2
Case 3:21-cv-00170-DJH-CHL Document 1 Filed 03/16/21 Page 3 of 3 PageID #: 3




       WHEREFORE, the Defendant, The Travelers Indemnity Company, by counsel, hereby

notifies the Court of its removal of this action from the Jefferson Circuit Court in Jefferson County,

Kentucky.

                                         Respectfully Submitted,

                                         SCHILLER BARNES MALONEY PLLC

                                         /s/ Stephen C. Keller

                                         Stephen C. Keller, Esq.
                                         Sean Johnson, Esq.
                                         401 W. Main Street, Suite 1600
                                         Louisville, KY 40202
                                         PH: (502) 625-1694
                                         Fax: (502) 779-9349
                                         skeller@sbmkylaw.com
                                         sjohnson@sbmkylaw.com
                                         Counsel for Defendant,
                                         The Travelers Indemnity Company


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of March 2021, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to:

 Nicholas K. Haynes, Esq.
 Isaacs & Isaacs, PSC
 1601 Business Center Court
 Louisville, Kentucky 40299
 nhaynes@isaacsandisaacs.com
 Counsel for Plaintiff


/s/ Stephen C. Keller

SCHILLER BARNES MALONEY PLLC




                                                  3
